 In the MatterOf FIRESTONETIREAND RUBBERCOMPANYandGENERALDRIVERS,WAREHOUSEMENAND HELPERS,LOCAL UNIONNo. 90 OFINTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,'WARE-IIOUSEMEN AND HELPERS,A. F. OF L.Case No. 18-C-103[LDecided September 20, 1944.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge duly filed on May 12, 1944, by GeneralDrivers,Warehousemen and Helpers, Local Union No. 90 of Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers, A. F. of L., herein called the Union, the National Labor Rela-tions Board, herein called the Board, by the Acting Regional Directorfor the Eighteenth Region (Minneapolis, Minnesota), issued its com-plaint dated July 1, 1944, against Firestone Tire and Rubber Companyof Akron," Ohio, herein called the respondent, alleging that the re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce at its Des Moines, Iowa, plant, within the meaningof Section 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint and notice of hearing were duly served upon the re-spondent and the Union. Thereafter the respondent filed an answerdated August 1, 1944, in which it denied that it had engaged in theunfair labor practices alleged and prayed that the complaint bedismissed.Pursuant to notice a hearing was held before a duly designatedTrial Examiner of the Board on August 8, 9, and 10, 1944. The Board,the respondent, and the Union participated in the hearing.On orabout September 5, 1944, counsel for the Board filed with the ChiefTrial Examiner a motion to disqualify the Trial Examiner and totransfer the case to the Board for the issuance of proposed findings offact, proposed conclusions of law, and proposed order because of al-leged prejudicial errors committed by the Trial Examiner during thecourse of the hearing.Upon receipt of this motion the Chief TrialExaminer afforded all parties an opportunity to respond to said mo-58 N. L It.B.,No. 125.630 FIRESTONE TIRE AND RUBBERCOMPANY631tion ; counsel for respondent filed a comment on the motion.Themotion was thereupon referred to the Board by the Chief TrialExaminer.From the record it appears that during the course of the hearing the'Trial Examiner read a credit rating report received by the respoidentand relied upon by it as a defense to the allegation in the complaintthat it had discriminated with respect to the hire and tenure of em-ployment of one Harry Mayse. Throughout the hearing the respond-ent consistently declined to offer the document in evidence on the'ground that to do so might render it subject to a libel suit.. Afterconsiderable discussion the Trial Examiner suggested that the docu-ment be shown to him. This request was complied with by the respond-ent aid the Trial Examiner, after reading the report, made commenton the record concerning the contents of the document. In our opinion,the action of the Trial"Examiner was improper. Since the respondentdid not desire to introduce the document in evidence, the TrialExaminer should not have suggested that the document be submitted tohim for his personal inspection;he should not have examined it, nor,after having seen it, should he have made any comments on the recordconcerning the contents thereof. It is well established that, in adminis-trative hearings such as the present one, "Nothing can be treated asevidencewhich is not introducedas such."(Morgan v. UnitedStates,298 U. S. 468, 480.)We do not believe, however, that the Act wouldbe best effectuated by considering the present record and issuing pro-posed findings of fact, conclusions of law, and a proposed order. Inour opinion, a new hearing is advisable, for, the reason, among others,that the respondent may have the opportunity, if it desires, to presentits defense in proper manner subject to cross-examination.On the,present state of the record, the respondent may have,been led to be-lieve that the Board would consider the Trial Examiner's statementbased upon matters not in evidence.Accordingly, we shall order thatthe record made at the hearing of August 8, 9, and 10, 1944, with theexception of the charges and pleadings, be set aside and that a newhearing before another Trial Examiner be had upon appropriatenotice from the Regional Director for the Eighteenth Region.ORDERPursuantto Section 10 (c) of the National LaborRelationsAct, andArticleII, Section 37, of NationalLaborRelations Board Rules andRegulations-Series 3, as amended,IT IS HEREBY ORDERED thatthe recordin the above case, with the excep-tion of thecharges andpleadings,be, and it herebyis, set aside; andIT ISFURTHER ORDERED that the proceeding be, and it hereby is,referredto theRegional Directorof theEighteenth Region for thepurpose of a new hearing.